
	
		III
		110th CONGRESS
		2d Session
		S. RES. 658
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2008
			Mr. Nelson of Nebraska
			 submitted the following resolution; which was referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  former chief executive officers of Fannie Mae and Freddie Mac should not
		  receive lavish severance packages at taxpayer expense. 
	
	
		Whereas, on September 7, 2008, the Federal National
			 Mortgage Association (Fannie Mae) and the Federal Home Loan Mortgage
			 Corporation (Freddie Mac) were placed into conservatorship by the Federal
			 Housing Finance Agency;
		Whereas the Department of the Treasury has announced that
			 up to $200,000,000,000 of tax dollars will be invested in senior preferred
			 stock of Fannie Mae and Freddie Mac, with billions more lent to the companies
			 via the Government Sponsored Entity Credit Facility, and invested in mortgage
			 backed securities issued by the companies;
		Whereas the Federal Housing Finance Agency, as
			 conservator, has all the rights, titles, powers, and privileges of the
			 companies and of any stockholder, officer, or director of the companies, and
			 has been charged with the duty to operate the companies;
		Whereas media reports indicate that the former chief
			 executive officers of Fannie Mae and Freddie Mac may be paid severance packages
			 worth a combined $24,000,000 in pay, bonuses, and benefits;
		Whereas these chief executive officers presided over
			 Fannie Mae and Freddie Mac in the time that led to a taxpayer-funded rescue and
			 Federal takeover, and should not be rewarded; and
		Whereas the conservator of Fannie Mae and Freddie Mac has
			 a duty both to the stability of the financial markets, and to the best interest
			 of the American taxpayer, whose dollars are being invested in the companies:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the former chief
			 executive officers who presided over the Federal National Mortgage Association
			 (Fannie Mae) and the Federal Home Loan Mortgage Corporation (Freddie Mac)
			 during the period that led to a Federal takeover should not be rewarded with
			 lavish severance packages paid for by American taxpayers; and
			(2)the severance
			 packages of both former chief executive officers should be carefully examined
			 and eliminated or reduced to an appropriate level.
			
